Exhibit 10.7




CONTRACT DATE:  11/08/2006

CONTRACT NUMBER: 3512







PURCHASING AGREEMENT




BUYER:

 

SELLER:

 

 

 

 

 

 

General Nutrition Distribution, LP

 

Isatori Global Technologies

300 Sixth Avenue

 

1500 W. 6th Ave Ste #202

Pittsburgh, PA 15222

 

Golden, CO 80401

Attention:  Purchasing Department

 

 

 

 

Phone: 303/215/9174 x-558

Phone:  412/288/2096

 

Fax: 303/215/1386

Fax:  412/338/8865

 

E-mail:  jim@isatoriteeh.com

E-mail: frank-pernice@gnc-hq.com

 

Contact Person:  Jim Cucolo

Contact Person: Frank Pernice

 

 




In consideration of the mutual promises and covenants contained herein and other
good and valuable consideration, and intending to be legally bound hereby, Buyer
and Seller agree as follows:




SUMMARY OF CERTAIN KEY TERMS




1.

Supply of Product.  During this Agreement, Buyer shall purchase from Seller the
products listed on Exhibit 1.1 hereto (the “Products”) at the prices listed on
Exhibit 1.1; and Seller shall sell, fulfill and deliver those Products, all
pursuant to this Agreement and Buyer’s Vendor Book, which, among other
requirements, includes Buyer’s standard Purchase Order (hereafter the “Vendor
Book” and incorporated herein by reference).  Seller shall also provide the
Product’s information requested on Exhibit 1.1.




2.

Lead Time.  Unless otherwise stated in Buyer’s Purchase Order, all
delivery-transportation terms of sale will be FOB Destination, FREIGHT COLLECT
unless Buyer’s Transportation Department designates FOB Destination PREPAID.
 The preceding terms of shipment pertain to the cost and delivery point of
shipment of the Products from Seller’s facility located within the United States
of America and shall not affect allocation of the risk of loss, passage of
title, acceptance, payment or Buyer’s right to return Products, which are
addressed elsewhere in the Agreement.  Seller will contact Buyer’s
Transportation Department before making any shipping arrangements.  Deliveries
will be made by Seller within 3 weeks after Buyer places the order.  If Buyer
designates that its Transportation Department will arrange pick up of the
Products, then the lead time is shortened by one week.




3.

Product Payment.  Product must be shipped to the Distribution Center designated
by Buyer.  Buyer will pay after Product acceptance:  Net 60 Days




4.

Reverse Logistics.  The Seller agrees to the General Nutrition Returns Agreement
(“Returns Agreement”) attached hereto as Exhibit 4.




5.

Term.  The term of this Agreement shall be in effect from 11/08/2006 to
11/07/2007 or the date hereof until terminated by Buyer upon ninety (90) days
written notice (the “Term”).





-1-= "FIRST PAGE ONLY"  = "1" 0,  = "1" 1) 0 = 1   




--------------------------------------------------------------------------------



6.

Advertising and Promotion.  Seller shall support Buyer’s sale of the Products by
Product advertising and promotion as described on Exhibit 6.1.




7.

Slotting Fees and Free Goods Commitments.




 

 

 

 

 

 

 

 

 




8.

Customer Return Pledge.  Seller agrees to Buyer’s customer return program as
described in the Vendor Book.  All product returned by customers will be charged
back to the Seller at cost plus 18 percent of such cost in addition to any
inbound freight cost incurred by Buyer.




9.

Insurance and Indemnity.  Seller shall maintain a comprehensive
General/‌Products Liability occurrence policy, $2,000,000 per
occurrence/‌$2,000,000 aggregate for bodily injury, and property damages with
the following coverage; Premises/‌Operations, Products/‌Completed Operations,
Contractual Liability and Independent Contractors; or General/‌Products
Liability claims made policy, $2,000,000 per occurrence/$2,000,000 aggregate for
bodily injury and property damages with the following coverage:
 Premises/‌Operations, Products/Completed Operations, Contractual Liability and
Independent Contractors.  The retroactive date of the policy must be prior to
the inception date of the contract, and must be specified on the Certificate of
Insurance.  Further details are contained in the Vendor Book.  Seller shall name
Buyer and Buyer’s subsidiaries and affiliates as an additional insured under
such coverage as described in the Vendor Book.  Seller shall deliver to Buyer a
certificate of insurance evidencing the required coverage to Buyer prior to any
delivery of Product.  Seller shall provide Buyer at least 60 days prior written
notice of any cancellation, change, or reduction of such coverage (“Change in
Insurance”) and any such Change in Insurance shall constitute a material breach
of the Agreement.  In addition, Seller shall provide indemnification to Buyer
and its affiliates as more fully described in the Vendor Book.




GENERAL TERMS




A.

Pricing Terms.  Seller guarantees that the prices listed on Exhibit 1.1 are the
lowest currently available.  Should lower prices become applicable for any of
Seller’s customers, these prices will automatically and immediately become
applicable tor Buyer.  Upon request of Buyer, Seller shall confirm in writing
that Buyer is receiving the Seller’s lowest offered price.  Seller agrees to
work continuously on achieving cost savings and improvements in raw materials,
specifications, packaging and production efficiencies to the benefit of both
parties and those savings and improvements shall be promptly passed on to Buyer
in the form of lower prices and improved Products.




B.

Ordering and Delivery.  GND Transportation will determine and arrange all
transportation requirements for FOB Destination, FREIGHT COLLECT deliveries.  If
Seller is to arrange transportation, Seller will provide estimates to GND
Transportation for verification of reasonableness and approval of selected
carrier before shipment is made.  Each Purchase Order received from Buyer shall
be confirmed by Seller within 24 hours to Buyer’s contact person by fax or
electronic confirmation of receipt.




C.

“Sale or Return” Purchase.  Seller and Buyer agree that all Products shall be
sold on a “sale or return” basis subject to the terms of this Agreement,
including, but not limited to this paragraph C and Exhibit 4, the General
Nutrition Returns Agreement.  Retail and wholesale sales of Seller’s Products
will be evaluated by Buyer on a rolling six month basis and Buyer may elect to
discontinue any Products and return the same to Seller if, during such six month
period, either sales of such Product fall below the minimum sales threshold in
GNC company-owned stores or do not meet the minimum Overall Inventory Turn Rate
in GNC company-owned stores as set forth on Exhibit 1.1.








-2-= "FIRST PAGE ONLY"  = "1" 0,  = "1" 1) 0 = 1   




--------------------------------------------------------------------------------



D.

Confidentiality.  During the term of this Agreement and after its expiration or
termination, each party agrees to keep confidential, and to require its
respective officers, directors, employees and agents to keep confidential all
proprietary information of the other party, including without limitation any
information specifically identified by either party prior to disclosure as being
confidential information, plans and data concerning products, prices, marketing,
sales, customers, and technical or business matters.  Disclosure of such
confidential information shall be made by either party only to those of its
employees and agents who have need to know such information in order to carry on
the purposes of this Agreement, and who have agreed to abide by confidentiality
requirements at least as restrictive as those set forth herein.  Seller agrees
not to disclose the terms of this Agreement to any third party.




E.

Notices.  All demands, notices and other communications to be given hereunder,
if any, shall be in writing and shall be deemed duly given on the date of
service if personally delivered or on the date of receipt if sent by
nationally-recognized courier service or registered or certified United States
mail, return receipt requested, postage prepaid, and addressed to the respective
party at the address set forth herein or such other address designated by the
other party.




F.

Entire Agreement and Modification.  This Agreement (including the Vendor Book
and all exhibits) contains the entire agreement of the parties relating to its
subject matter and the parties agree that this Agreement supersedes all prior
written or oral agreements, representations, and warranties relating to its
subject matter.  In the event of any conflict between the terms of the
Purchasing Agreement and the Vendor Book, the terms of the Purchasing Agreement
shall control.  Except for changes to the Vendor Book, no modification of this
Agreement shall be valid unless made in writing and signed by the parties.  The
terms contained in Seller’s invoice are not binding on Buyer and are of no force
or effect.  The individuals signing this Agreement each represents to the other
that it has the full right and authority to enter into this Agreement and to
perform the obligations set forth herein of such party.  The terms and
conditions of the Vendor Book may, from time to time, be unilaterally amended by
Buyer.  In the event of such an amendment, Buyer shall send Seller a written
notification describing the amendment via registered mail, postage prepaid, to
the address listed above at least thirty (30) days prior to the amendment’s
effective date.  Acceptance by Seller of a Purchase Order (or any Buyer order)
after receiving notice of the amendment to the Vendor Book shall constitute
acceptance by Seller of the amended terms and conditions of the Vendor Book.




G.

Termination.  Either party may terminate this Agreement upon notice to the other
party if such other party becomes insolvent or bankrupt or files or permits to
be filed any petition in bankruptcy.




H.

Waiver, Assignment and Severability.  The waiver of a breach of any term or
condition of this Agreement shall not be deemed to constitute the waiver of any
further breach of such term or condition or the waiver of any other term or
condition of this Agreement.  Neither party shall assign this Agreement or any
right or interest herein in part or in whole without the prior written consent
of the other party.  The invalidity, in whole or part, of any provision in this
Agreement shall not affect the validity of any other provision.  This Agreement
shall be interpreted, construed and enforced in all respects in accordance with
the laws of the Commonwealth of Pennsylvania.




IN WITNESS WHEREOF, the parties have executed this Agreement on the date first
set forth above.




BUYER:

 

SELLER:

 

 

 

 

 

GENERAL NUTRITION DISTRIBUTION, LP

 

ISATORI GLOBAL TECHNOLOGIES

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

By:

 

 

By:

 

 

 

 

 

 

Title:

 

 

Title:

 








-3-= "FIRST PAGE ONLY"  = "1" 0,  = "1" 1) 0 = 1   


